NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ALBERTO LOVIO-VALENCIA,                     No.   19-71462

                Petitioner,                      Agency No. A216-377-073

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Luis Alberto Lovio-Valencia, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s particularly serious crime determination. Avendano-Hernandez v. Lynch,

800 F.3d 1072, 1077 (9th Cir. 2015). We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

        The agency did not abuse its discretion in determining that Lovio-Valencia’s

conviction was a particularly serious crime that barred him from asylum and

withholding of removal, where the agency considered the correct factors. See

Avendano-Hernandez, 800 F.3d at 1077 (“Our review is limited to ensuring that

the agency relied on the appropriate factors and proper evidence to reach this

conclusion.” (internal quotation marks and citation omitted)); Anaya-Ortiz v.

Holder, 594 F.3d 673, 678 (9th Cir. 2010) (all reliable information may be

considered in making a particularly serious crime determination (citation omitted)).

We reject as unsupported by the record Lovio-Valencia’s contention that the IJ did

not adequately review the record in making the particularly serious crime

determination. Thus, Lovio-Valencia’s asylum and withholding of removal claims

fail.

        Substantial evidence supports the agency’s denial of CAT relief because

Lovio-Valencia failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian, 755


                                          2                                   19-71462
F.3d at 1035 (concluding that petitioner did not establish the necessary “state

action” for CAT relief).

      On October 24, 2019, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   19-71462